DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-4, 6, 8-11, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stiles (US 10,970,393 B1) hereinafter Stiles. 
As to claim 1, Stiles discloses a device, comprising: a non-transitory computer-readable medium storing a set of processor-executable instructions; and one or more processors configured to execute the set of processor-executable instructions (Col. 2 line 21-27), wherein executing the set of processor-executable instructions causes the one or more processors to: receive a set of performance targets associated with a database that includes information regarding a plurality of items; receive a set of database attributes associated with the database (Col. 3 line 48-59, a database may include a plurality of signatures that correspond to user data, i.e. plurality of items. In one example, each signature of the database may include a hash of user personal information. The database may include logic for interacting with the signatures (e.g., analyzing signatures received from users, etc.) such that a user may determine whether his or her personal information is stored at the database. Each signature stored to the database may be unique in that it may represent a particular piece or set of user personal information (e.g., a user name, a password, a social security number, an address, a phone number, a date of birth, a credit card number, etc.)., where user personal information represents a set of database attributes.); receive calibration data associated with the database, wherein the calibration data comprises a respective false positive rate for each of a plurality of key lengths (Col. 8 line 65-66, the false positive rate module 305 may receive a selection of a false positive rate from a user, i.e. receive calibration data associated with the database since false positive rate indicates calibration data. Additionally or alternatively, the false positive rate module 305 may select the false positive rate based on a predefined value.); 

determine a filter key length based on the set of performance targets and the set of database attributes by: comparing the set of performance targets and the set of database attributes to the calibration data, and selecting a key length that satisfies the set of performance targets; generate at least one filter having the determined filter key length (Col. 9 line 17-19; 26-40, “a bloom filter may be generated (e.g., pre-generated) based on a user-selected or predefined false positive rate”. The bloom filter generation module 315 may be configured to generate one or more bloom filters (e.g., dynamically or based on one or more predefined characteristics). As discussed herein, an empty bloom filter may be made up of a predefined number of bits (e.g., m bits). Based on the false positive rate, a number of hash functions (e.g., k) may be used by the bloom filter, where a number of hash function indicates a key length that satisfies the set of performance targets. Each hash function may map to one or more m array positions, which may generate a uniform random distribution. Thus, the bloom filter generation module 315 may generate a bloom filter having a number of hash functions, and may apply each portion of the signature to each hash function. If any one of the bits do not match, then the element is not contained in the set. However, if each of the bits match then the element may be included in the set (e.g., based on the false positive rate).); 
receive a search query (Col. 6 line 27-29, The reception module 205 may receive, from a remote device (e.g., from a remote computing device), a search request, i.e. receive a search query, that includes at least a portion of a signature.); 
generate a request key based on the search query, the request key having a same length as the determined filter key length (Fig. 2, Col. 6 line 45-49, upon receiving the search request and generating the signature, i.e. generate a request key, the reception module 205 may truncate the signature to a predefined length. In some examples, the reception module 205 may select a predetermined number of bits from the signature. Col. 6 line 67; Col. 7 line 1-4, “reception module 205 may generate the user signature (e.g., a hash, a cryptographic hash, or a bloom filter (e.g., cryptographic long-term key), etc.), autonomously select a portion of the signature, and send the selected portion in the comparison module 210”, where the request key having a same length as the determined filter key length since the portion of the signature are being sent to the comparison module.); 
compare the request key to the at least one filter (Col. 8 line 7-11, “Accordingly, to query whether an element is part of the entire data set, the element may be applied to each hash function, and may subsequently be compared to the corresponding m array position(s).”. Thus, the request key compared with the at least one filter.); 

when the request key matches the at least one filter, access the database to determine whether the database includes an item that is associated with the search query; and when the request key does not match the at least one filter, determine, without accessing the database that the database does not include an item that is associated with the search query (Col. 4 line 33-41, “At least one bloom filter may be constructed using a pre-defined false positive rate. In some examples, at least one bloom filter data file may include a reference to the number of underlying items in the dataset (e.g., n) and the number of hash functions used to build the at least one bloom filter (e.g., k). Given n and k and a binary bloom filter data file, a user may determine whether the complete user signature (e.g., the complete 256-bit signature) is present in the database”. Col. 8 line 18-26, the bloom filter identification module 220 may then, based on the false positive rate, apply the portion of the signature to each hash function. If any one of the resulting bits do not match the corresponding bits in the array, then the user data associated with the portion of the signature is not contained in the set, i.e. the database does not include an item that is associated with the search query. However, if each of the bits match then the associated user data may be included in the set (e.g., according to a probability determined by the false positive rate), i.e. the database includes an item that is associated with the search query.).


 Stiles discloses a non-transitory computer-readable medium, storing a set of processor-executable instructions, which, when executed by one or more processors (Col. 2 line 21-27), cause the one or more processors to: 
receive a set of performance targets associated with a database that includes information regarding a plurality of items; receive a set of database attributes associated with the database (Col. 3 line 48-59, a database may include a plurality of signatures that correspond to user data, i.e. plurality of items. In one example, each signature of the database may include a hash of user personal information. The database may include logic for interacting with the signatures (e.g., analyzing signatures received from users, etc.) such that a user may determine whether his or her personal information is stored at the database. Each signature stored to the database may be unique in that it may represent a particular piece or set of user personal information (e.g., a user name, a password, a social security number, an address, a phone number, a date of birth, a credit card number, etc.)., where user personal information represents a set of database attributes.); receive calibration data associated with the database, wherein the calibration data comprises a respective false positive rate for each of a plurality of key lengths (Col. 8 line 65-66, the false positive rate module 305 may receive a selection of a false positive rate from a user, i.e. receive calibration data associated with the database since false positive rate indicates calibration data. Additionally or ; 
determine a filter key length based on the set of performance targets and the set of database attributes by: comparing the set of performance targets and the set of database attributes to the calibration data, and selecting a key length that satisfies the set of performance targets; generate at least one filter having the determined filter key length (Col. 9 line 17-19; 26-40, “a bloom filter may be generated (e.g., pre-generated) based on a user-selected or predefined false positive rate”. The bloom filter generation module 315 may be configured to generate one or more bloom filters (e.g., dynamically or based on one or more predefined characteristics). As discussed herein, an empty bloom filter may be made up of a predefined number of bits (e.g., m bits). Based on the false positive rate, a number of hash functions (e.g., k) may be used by the bloom filter, where a number of hash function indicates a key length that satisfies the set of performance targets. Each hash function may map to one or more m array positions, which may generate a uniform random distribution. Thus, the bloom filter generation module 315 may generate a bloom filter having a number of hash functions, and may apply each portion of the signature to each hash function. If any one of the bits do not match, then the element is not contained in the set. However, if each of the bits match then the element may be included in the set (e.g., based on the false positive rate).); 

receive a search query (Col. 6 line 27-29, The reception module 205 may receive, from a remote device (e.g., from a remote computing device), a search request, i.e. receive a search query, that includes at least a portion of a signature.); 
generate a request key based on the search query, the request key having a same length as the determined filter key length (Fig. 2, Col. 6 line 45-49, upon receiving the search request and generating the signature, i.e. generate a request key, the reception module 205 may truncate the signature to a predefined length. In some examples, the reception module 205 may select a predetermined number of bits from the signature. Col. 6 line 67; Col. 7 line 1-4, “reception module 205 may generate the user signature (e.g., a hash, a cryptographic hash, or a bloom filter (e.g., cryptographic long-term key), etc.), autonomously select a portion of the signature, and send the selected portion in the comparison module 210”, where the request key having a same length as the determined filter key length since the portion of the signature are being sent to the comparison module.); 
compare the request key to the at least one filter (Col. 8 line 7-11, “Accordingly, to query whether an element is part of the entire data set, the element may be applied to each hash function, and may subsequently be compared to the corresponding m array position(s).”. Thus, the request key compared with the at least one filter.); 

when the request key matches the at least one filter, access the database to determine whether the database includes an item that is associated with the search query; and when the request key does not match the at least one filter, determine, without accessing the database that the database does not include an item that is associated with the search query (Col. 4 line 33-41, “At least one bloom filter may be constructed using a pre-defined false positive rate. In some examples, at least one bloom filter data file may include a reference to the number of underlying items in the dataset (e.g., n) and the number of hash functions used to build the at least one bloom filter (e.g., k). Given n and k and a binary bloom filter data file, a user may determine whether the complete user signature (e.g., the complete 256-bit signature) is present in the database”. Col. 8 line 18-26, the bloom filter identification module 220 may then, based on the false positive rate, apply the portion of the signature to each hash function. If any one of the resulting bits do not match the corresponding bits in the array, then the user data associated with the portion of the signature is not contained in the set, i.e. the database does not include an item that is associated with the search query. However, if each of the bits match then the associated user data may be included in the set (e.g., according to a probability determined by the false positive rate), i.e. the database includes an item that is associated with the search query.).


 Stiles discloses a method, comprising: receiving a set of performance targets associated with a database that includes information regarding a plurality of items; receiving a set of database attributes associated with a database that includes information regarding a plurality of items (Col. 3 line 48-59, a database may include a plurality of signatures that correspond to user data, i.e. plurality of items. In one example, each signature of the database may include a hash of user personal information. The database may include logic for interacting with the signatures (e.g., analyzing signatures received from users, etc.) such that a user may determine whether his or her personal information is stored at the database. Each signature stored to the database may be unique in that it may represent a particular piece or set of user personal information (e.g., a user name, a password, a social security number, an address, a phone number, a date of birth, a credit card number, etc.)., where user personal information represents a set of database attributes.); receiving calibration data associated with the database, wherein the calibration data comprises a respective false positive rate for each of a plurality of key lengths (Col. 8 line 65-66, the false positive rate module 305 may receive a selection of a false positive rate from a user, i.e. receive calibration data associated with the database since false positive rate indicates calibration data. Additionally or alternatively, the false positive rate module 305 may select the false positive rate based on a predefined value.); 
determining a filter key length based on the set of performance targets and the set of database attributes by: comparing the set of performance targets and the set of database attributes to the calibration data, and selecting a key length that satisfies the set of performance targets; generating at least one filter having the determined filter key length (Col. 9 line 17-19; 26-40, “a bloom filter may be generated (e.g., pre-generated) based on a user-selected or predefined false positive rate”. The bloom filter generation module 315 may be configured to generate one or more bloom filters (e.g., dynamically or based on one or more predefined characteristics). As discussed herein, an empty bloom filter may be made up of a predefined number of bits (e.g., m bits). Based on the false positive rate, a number of hash functions (e.g., k) may be used by the bloom filter, where a number of hash function indicates a key length that satisfies the set of performance targets. Each hash function may map to one or more m array positions, which may generate a uniform random distribution. Thus, the bloom filter generation module 315 may generate a bloom filter having a number of hash functions, and may apply each portion of the signature to each hash function. If any one of the bits do not match, then the element is not contained in the set. However, if each of the bits match then the element may be included in the set (e.g., based on the false positive rate).); 

receiving a search query (Col. 6 line 27-29, The reception module 205 may receive, from a remote device (e.g., from a remote computing device), a search request, i.e. receive a search query, that includes at least a portion of a signature.); 
generating a request key based on the search query, the request key having a same length as the determined filter key length (Fig. 2, Col. 6 line 45-49, upon receiving the search request and generating the signature, i.e. generate a request key, the reception module 205 may truncate the signature to a predefined length. In some examples, the reception module 205 may select a predetermined number of bits from the signature. Col. 6 line 67; Col. 7 line 1-4, “reception module 205 may generate the user signature (e.g., a hash, a cryptographic hash, or a bloom filter (e.g., cryptographic long-term key), etc.), autonomously select a portion of the signature, and send the selected portion in the comparison module 210”, where the request key having a same length as the determined filter key length since the portion of the signature are being sent to the comparison module.); 
comparing the request key to the at least one filter (Col. 8 line 7-11, “Accordingly, to query whether an element is part of the entire data set, the element may be applied to each hash function, and may subsequently be compared to the corresponding m array position(s).”. Thus, the request key compared with the at least one filter.); 

when the request key matches the at least one filter, accessing the database to determine whether the database includes an item that is associated with the search query; and when the request key does not match the at least one filter, determining, without accessing the database that the database does not include an item that is associated with the search query (Col. 4 line 33-41, “At least one bloom filter may be constructed using a pre-defined false positive rate. In some examples, at least one bloom filter data file may include a reference to the number of underlying items in the dataset (e.g., n) and the number of hash functions used to build the at least one bloom filter (e.g., k). Given n and k and a binary bloom filter data file, a user may determine whether the complete user signature (e.g., the complete 256-bit signature) is present in the database”. Col. 8 line 18-26, the bloom filter identification module 220 may then, based on the false positive rate, apply the portion of the signature to each hash function. If any one of the resulting bits do not match the corresponding bits in the array, then the user data associated with the portion of the signature is not contained in the set, i.e. the database does not include an item that is associated with the search query. However, if each of the bits match then the associated user data may be included in the set (e.g., according to a probability determined by the false positive rate), i.e. the database includes an item that is associated with the search query.).

 wherein executing the processor-executable instructions, to generate at least one filter having the determined filter key length, further causes the one or more processors to: receive a list of the plurality of items (Col. 3 line 48-59, “a database may include a plurality of signatures that correspond to user data. In one example, each signature of the database may include a hash of user personal information. The database may include logic for interacting with the signatures (e.g., analyzing signatures received from users, etc.) such that a user may determine whether his or her personal information is stored at the database. Each signature stored to the database may be unique in that it may represent a particular piece or set of user personal information (e.g., a user name, a password, a social security number, an address, a phone number, a date of birth, a credit card number, etc.).”, where the user data includes a list of the plurality of items.); generate a seed for each item in the list of the plurality of items (Col. 3 line 59-61, “each signature may be or may include a signature of a certain bit size (e.g., a 256-bit signature, etc.)”, where a seed is being generated for each item in the list of the plurality of items); divide the seed into a plurality of sections; and hash each section from the plurality of sections to set bits of the at least one filter (Col. 4 line 33-41, “At least one bloom filter may be constructed using a pre-defined false positive rate. In some examples, at least one bloom filter data file may include a reference to the number of underlying items in the dataset (e.g., n) and the number of hash .


 wherein executing the set of processor-executable instructions further causes the one or more processors to: receive a set of item properties related to the list of the plurality of items; analyze the set of item properties; analyze bit patterns of the seeds generated for each item in the list of the plurality of items; and define a size of each section from the plurality of sections based on the analysis of the bit patterns and the set of item properties (Col. 4 line 8-21, “a client may generate a signature of a certain bit size (e.g., a 256-bit hash) of at least a portion of the client's personal information, and the API may submit at least a portion of the user signature to determine whether a match exists between the user signature and the signatures in the database. In one example, the API may send one or more predetermined portions of the user signature and/or one or more randomly selected portions of the user signature. For example, the API may select a first set of bits of the user signature (e.g., the first 20 bits of a 256-bit user signature, etc.), and/or select a middle set of bits of the user signature (e.g., a middle 20 bits of the 256-bit user signature, etc.), and/or select an end set of bits of the user signature (e.g., last 20 bits of the 256-bit user signature, etc.).”, where user information includes item properties and user signature includes 256 bit which is divided into three different sections, i.e. first set of bits, middle set of bits and end set of bits, such as plurality of sections are being defined by size based on analysis of the bit patterns and the set of item properties.).
 wherein each of the plurality of sections is hashed using a first hash function (Col. 8 line 3-9, “Based on the false positive rate, a number of hash functions (e.g., k hash functions) may be used by the bloom filter. Each hash function may map to one or more m array positions, which may generate a uniform random distribution. Accordingly, to query whether an element is part of the entire data set, the element may be applied to each hash function”. Therefore, each of the plurality of sections is hashed using a first hash function.).

As to claims 6, 13, the claims are rejected for the same reasons as claims 5, 12 above. In addition, Stiles disclose wherein the second determined filter key length is less than the determined filter key length (Col. 13 line 62-67, the portion is generated by truncating the signature to a predefined length, wherein the predefined length is associated with a predetermined number of bits of the signature. In some examples, a number of bits, i.e. determined filter key length, in each of the plurality of signatures stored at the database are greater than the predetermined number of bits of the signature, i.e. the second determined filter key length. Thus, the second determined filter key length is less than the determined filter key length).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stiles as applied above, in view of Deshmukh et al. (US 8,290,972 B1), hereinafter Deshmukh. 
As to claims 5, 12, the claims are rejected for the same reasons as claims 1, 8 above. Stiles does not explicitly disclose wherein: the calibration data comprises data associated with a first memory level and a second memory level, the determined filter key length is determined based on the calibration data associated with the first memory level, and executing the set of processor-executable instructions further causes the one or more processors to determine a second filter key length based on the calibration data associated with the second memory level.
However, in the same field of endeavor, Deshmukh discloses wherein: the calibration data comprises data associated with a first memory level and a second memory level, the determined filter key length is determined based on the calibration data associated with the first memory level, and executing the set of processor-executable instructions further causes the one or more processors to determine a second filter key length based on the calibration data associated with the second memory level (Fig. 5, Col. 8 line 37-42, The false positive rate may depend on the bit vector length and the number of keys stored in the filter. For example, the larger the size of the bit vector, the smaller the probability that all_ bits_ checked for a key may be on, unless the key actually exists ma Bloom filter 300D. The number of hash functions may also be a factor in the false positive rate, i.e. calibration data. Col. 10 line 1-26, “In FIG. 5, the keys may be identified by the numbers of 0-26, which each may be associated with a value, such as the location of the data blocks, stored at the leaf level. The top level of the probabilistic tree-like data structure 500 may include a dynamic Bloom filter 400 representing all of the keys 0-26. The dynamic Bloom filter 400 may include three individual Bloom filters, which may each represent an equal portion of the keys, keys 0-8, keys 9-17, and keys 18-26, respectively. The second level of the probabilistic tree-like data structure 500 may include three dynamic Bloom filters 400. The first dynamic Bloom filter 400 may represent keys 0-8, the second dynamic Bloom filter 400 may represent keys 9-17, and the third dynamic Bloom filter 400 may represent keys 18-26. The first dynamic Bloom filter 400 may include the Bloom filters 300B-D. The last level of the probabilistic tree-like data structure 500, referred to as the leaf level, may include nine dynamic Bloom filters 400. Each dynamic Bloom filter 400 at the last level may include three Bloom filters. Alternatively or in addition, the last level of Bloom filters may represent multiple keys”. Thus, in Fig, 5, the top level represents the first memory level and the leaf level represents the second memory level. The determined filter key length .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stiles by including the probabilistic tree-like data structure of Deshmukh in the environment of Stiles such that the system of Stiles can adjust the filter key length based on false positive rate as suggested by Deshmukh (Col. 8 line 37-42). One of the ordinary skill in the art would have motivated to make this modification in order to reduce the number of random disk accesses as suggested by Deshmukh (Col. 11 line 29-34).

As to claim 19, the claim is rejected for the same reasons as claim 15 above. In addition, Stiles discloses wherein the second determined filter key length is less than the determined filter key length (Col. 13 line 62-67, the portion is generated by truncating the signature to a predefined length, wherein the predefined length is associated with a predetermined number of bits of the signature. In some examples, a number of bits, i.e. determined filter key length, in each of the plurality of signatures stored at the database are greater than the predetermined number of bits of the signature, i.e. the second determined filter key length. Thus, the second determined filter key length is less than the determined filter key length).

wherein: the calibration data comprises data associated with a first memory level and a second memory level, the determined filter key length is determined based on the calibration data associated with the first memory level, and the method further comprises determining a second filter key length based on the calibration data associated with the second memory level.
However, in the same field of endeavor, Deshmukh discloses wherein: the calibration data comprises data associated with a first memory level and a second memory level, the determined filter key length is determined based on the calibration data associated with the first memory level, and the method further comprises determining a second filter key length based on the calibration data associated with the second memory level (Fig. 5, Col. 8 line 37-42, The false positive rate may depend on the bit vector length and the number of keys stored in the filter. For example, the larger the size of the bit vector, the smaller the probability that all_ bits_ checked for a key may be on, unless the key actually exists ma Bloom filter 300D. The number of hash functions may also be a factor in the false positive rate, i.e. calibration data. Col. 10 line 1-26, “In FIG. 5, the keys may be identified by the numbers of 0-26, which each may be associated with a value, such as the location of the data blocks, stored at the leaf level. The top level of the probabilistic tree-like data structure 500 may include a dynamic Bloom filter 400 representing all of the keys 0-26. The dynamic Bloom filter 400 may include three individual Bloom filters, which may each represent an equal portion of the keys, keys 0-8, keys 9-.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stiles by including the probabilistic tree-like data structure of Deshmukh in the environment of Stiles such that the system of Stiles can adjust the filter key length based on false positive rate as suggested by Deshmukh (Col. 8 line 37-42). One of the ordinary skill in the art would have motivated to make this modification in order to reduce the number of random disk accesses as suggested by Deshmukh (Col. 11 line 29-34).


s 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stiles as applied above, in view of Wang et al. (US 2021/0243580 A1), hereinafter Wang.
As to claims 7, 14 and 20, the claims are rejected for the same reasons as claims 1, 8 and 15 above. Stiles does not explicitly disclose wherein the database is implemented at a Mobile Access Edge Computing ("MEC") component of a wireless network.
However, in the same field of endeavor, Wang discloses wherein the database is implemented at a Mobile Access Edge Computing ("MEC") component of a wireless network (Para. 43, “the managing at least a portion of a lifecycle of a MEC application may include performing, and/or determining whether to perform, one or more of the following based on a comparison of the MEC application criteria 212 to one or more conditions associated with the lifecycle management of the MEC application 214: instantiating the mobile edge computing application; terminating the mobile edge computing application; scaling up (e.g., increasing) resources allocated to the mobile edge computing application; and scaling down (e.g., decreasing) resources allocated to the mobile edge computing application.”. Para. 66, “MEC applications manager 210 may be coupled to a database 316 that may store one or more MEC application criteria”. Thus, the database is implemented at a Mobile Access Edge Computing ("MEC") component of a wireless network).

.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gaur et al. (US 2015/0193526 A1) teaches managing data between an in-memory data grid and a schemaless data store.
Chen et al. (US 2017/0154099 A1) teaches efficient lookup in multiple bloom filters.
Allen et al. (US 10,642,994 B1) teaches probabilistic data structures for concordance management.
Vuong et al. (US 2014/0280201 A1) teaches identifying an attribute value in a text string. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.B./Examiner, Art Unit 2167        

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167